TAYLOR, Justice Pro Tem,
concurring:
¶18 I concur with the majority’s decision to affirm the Superior Court’s dismissal of the promissory estoppel and nuisance claims. However, I would affirm the Superior Court’s decision in its entirety.
¶19 I find no error in the Superior Court’s decision to dismiss O’Connor’s entire cause of action for failure to state a claim under Com. R. Civ. P. 12(b)(6). I reach this conclusion without the need to address the merits of appellant’s claim. As a threshold matter, the exact basis for the Superior Court’s dismissal of all claims against DPL is unclear as the reasons for doing so are not articulated in the record below. The one-page transcript of proceedings included in the appellant’s Excerpts of Record states: “Based upon the pleadings and arguments of counsel, this court is not convinced at this time that Department of Public Lands is liable under the facts of this case. The court grants motion [s/'c] to dismiss the Department of Public Lands.”9 The one-page order of dismissal simply states: “upon order and argument on April 2, 1997, and for good cause shown,. . . the Court hereby dismisses all claims made against defendant Division of Public Lands ... for failure to state a claim *228for which relief can be granted.” Order of Dismissal at 1. The one-page order of plaintiffs motion for reconsideration states: “Based on the written record before it, and for the reasons expressed in its April 7, 1997, ORDER, Plaintiffs Motion for Reconsideration, ... is HEREBY DENIED.”10
¶20 I would hold that the Court cannot make a proper determination of the merits of appellant’s argument from what the appellant has presented to the Court. This Court has previously stated that “the appellant bears the burden of pointing out clearly and specifically the error asserted on appeal. Where the appellant fails to carry this burden, we need not even address his or her argument.” Commonwealth v. Delos Reyes, 4 N.M.I. 340, 343 n.11 (1996) (internal citations omitted). Accordingly, I would hold that the appellant has failed to properly address their burden of proof by providing to the Court clearly the specific error asserted on appeal. Absent a complete record, w.e are left to speculate, at best, and guess, at worse, the underlying reasoning behind the trial court’s entry of dismissal. Therefore, I would find no error which merits a reversal of the decision below.

 Excerpts of Record (“E.R.”) 2, at 39-40.


 O'Connor v. Div. of Public Lands, Civil Action No. 97-0053 (N.M.I. Super. Ct. May 12, 1997) (Order at 1).